Order entered November 2, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00787-CV

         IN THE INTEREST OF M.H.A. AND Z.H.A., CHILDREN

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 296-53533-2018

                                   ORDER

      Before the Court is court reporter Janet L. Dugger’s October 28, 2020

request for an extension of time to file the record. We GRANT the request and

ORDER the reporter’s record be filed no later than December 28, 2020.


                                          /s/    ERIN A. NOWELL
                                                 JUSTICE